UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7435



CHARLES TYSON, a/k/a Charles Kevin Bruce Tyson,

                Plaintiff - Appellant,

          v.


WARDEN WILLIE L. EAGLETON, of Evans Correctional Institution;
DIRECTOR JON E. OZMINT; SHARON PATTERSON, Disciplinary Hearing
Officer; ETHEL REDFERN, Grievance Coordinator,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:06-cv-01686-PMD)


Submitted:   February 28, 2008                Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Tyson, Appellant Pro Se. Charles Jonathan Bridgmon, Ruskin
C. Foster, MCCUTCHEN, BLANTON, JOHNSON & BARNETTE, LLP, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles   Tyson   appeals    the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.                   See Tyson v.

Eagleton,   No.   6:06-cv-01686-PMD     (D.S.C.   Aug.    29,    2007).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                    AFFIRMED




                                 - 2 -